Name: Council Regulation (EEC) No 4143/87 of 14 December 1987 concerning the conclusion of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania and adopting provisions for its application
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  international trade;  regions of EU Member States;  Africa
 Date Published: nan

 31.12.1987 EN Official Journal of the European Communities L 388/1 COUNCIL REGULATION (EEC) No 4143/87 of 14 December 1987 concerning the conclusion of the Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania and adopting provisions for its application THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and Mauritania have negotiated an Agreement, which was initialled on 14 May 1987, on fishing off the coast of Mauritania, which provides for fishing opportunities for fishermen from the enlarged Community in the waters over which Mauritania has sovereignty or jurisdiction; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, in particular with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 To take into consideration the interests of the Canary Islands, the Agreement and, to the extent necessary for its implementation, the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands as such recording is defined in Note 6 of Annex I to Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of originating products and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1987. For the Council The President Lars P. GAMMELGAARD (1) OJ No C 269, 8. 10. 1987, p. 7. (2) OJ No C 305, 16. 11. 1987. (3) OJ No L 56, 1. 3. 1986, p. 1. AGREEMENT between the European Economic Community and the Islamic Republic of Mauritania on fishing off the coast of Mauritania THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE ISLAMIC REPUBLIC OF MAURITANIA, hereinafter referred to as Mauritania, CONSIDERING the spirit of cooperation resulting from the LomÃ © Convention and the good relations between the Community and Mauritania; CONSIDERING Mauritania's willingness to promote the rational management of its fishery resources by means of closer cooperation links; RECALLING that, in particular in respect of sea fishing, Mauritania exercises its sovereignty or jurisdiction over a zone extending up to 200 nautical miles from its coast; TAKING INTO ACCOUNT the fact that both Parties have signed the United Nations Convention on the Law of the Sea; AFFIRMING that the exercise by coastal States of their sovereign rights in the waters within their jurisdiction for the purposes of exploring, exploiting, conserving and managing the living resources thereof must be in accordance with the principles of international law; AWARE OF the significance of the fisheries sector for the overall balance of the Mauritanian economy in view of Mauritania's new fisheries policy; DETERMINED to conduct their relations in a spirit of mutual trust and respect for each other's interests in the sea fishing sector; DESIROUS of establishing the terms and conditions governing fishing activities of common interest to both parties, HAVE AGREED AS FOLLOWS: Article 1 The purpose of this Agreement is to establish the principles and rules which will govern in future, in all respects, the fishing activities of vessels flying the flag of the Community, hereinafter referred to as Community vessels, in the waters over which Mauritania has sovereignty of jurisdiction in respect of fisheries, hereinafter referred to as Mauritania's fishing zone, in accordance with the provisions of the United Nations Convention on the Law of the Sea and other provisions of international law. Article 2 Mauritania undertakes to authorize Community vessels to fish in Mauritania's fishing zone in accordance with the terms of this Agreement. Article 3 1. The Community undertakes to take all appropriate steps to ensure that its vessels adhere to the provisions of this Agreement and the rules and regulations governing fishing activities in Mauritania's fishing zone in accordance with the provisions of the United Nations Convention on the Law of the Sea and other provisions of international law. 2. The Mauritanian authorities shall notify the Commission of the European Communities in advance of any changes to the said rules and regulations. 3. The measures taken by the Mauritanian authorities to regulate fisheries for the purposes of conservation shall be based on objective and scientific criteria. Without prejudice to agreements concluded between developing countries within the same geographical area, including reciprocal fisheries agreements, they shall not discriminate against Community vessels. Article 4 The Parties undertake to concert action, either directly or within international organizations, to ensure the management and conservation of the living resources of the Central East Atlantic, and to facilitate the relevant scientific research. Article 5 The vessels authorized under this Agreement to fish in Mauritania's fishing zone shall be obliged to forward to the relevant Mauritanian authorities statements of catches in accordance with the arrangements set out in the Annex. Article 6 In return for the fishing opportunities granted pursuant to Article 2, the Community shall pay compensation to Mauritania, in accordance with the conditions and arrangements stipulated in the Protocol annexed to this Agreement; such compensation shall be without prejudice to the financing received by Mauritania under the LomÃ © Convention. Article 7 Should there be any dispute over the interpretation or application of this Agreement, consultations shall be held between the Parties. Article 8 The Parties agree to consult on questions arising in connection with the implementation and proper working of this Agreement; to this end a joint committee shall be set up to adopt practical measures relating to the application of this Agreement. The Joint Committee shall, inter alia:  supervise the implementation, interpretation and proper working of the Agreement,  constitute the necessary point of contact in matters of mutual interest regarding the fisheries sector. The committee shall meet annually and at the request of either Contracting Party, alternately in Mauritania and the Community. Article 9 Should the Mauritanian authorities decide, as a result of a change in the state of fish stocks, to introduce conservation measures which affect the activities of Community vessels, consultations shall be held between the Parties in order to amend the Annex and the Protocol attached to this Agreement. Such consultations shall be held in order to reduce the Community's financial contribution in proportion to any reduction of the fishing opportunities provided for in the Protocol. Article 10 Nothing contained in this Agreement shall affect or prejudice in any manner the views of either Party with respect to any question relating to the Law of the Sea. Article 11 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied and under the conditions laid down in the Treaty and, on the other hand, to the territory of the Islamic Republic of Mauritania. Article 12 The Annex and the Protocol shall form an integral part of this Agreement and any reference to this Agreement shall include a reference to the Annex and the Protocol. Article 13 This Agreement shall be concluded for an initial period of three years commencing from the date of its entry into force. Should the Agreement not be terminated by either Party through notice of termination given six months before the expiry of that period of three years, it shall remain in force for additional periods of two years, provided that notice of termination has not been given at least three months before the expiry of each such two-year period. Should the Agreement be denounced, the Contracting Parties shall enter into negotiations. Before the expiry of the Protocol, negotiations shall take place between the Contracting Parties to determine by mutual agreement the amendments or additions to be made to the Annex or the Protocol. Article 14 This Agreement, drawn up in duplicate in the Arab, Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish languages, each of these texts being equally authentic, shall enter into force on the date on which it is signed. ANNEX Conditions for the pursuit of fishing activities by Community vessels in Mauritania's fishing zone A. LICENCE APPLICATION AND ISSUING FORMALITIES The procedure for applications for, and issue of, licences enabling Community vessels to fish in Mauritania's fishing zone shall be as follows: (a) The issuing of a licence is subject to payment by the shipowner of a fee including all national and local taxes except the expenses referred to in (c). (b) The Commission of the European Communities shall present to the Mauritanian fisheries authorities, via the delegation of the Commission in Mauritania, an application for each vessel that wishes to fish under this Agreement, drawn up by the owner, at least 20 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by Mauritania, a specimen of which can be found in Appendix 1. Each licence application shall be accompanied by proof of payment of the fee for the period of the licences validity. (c) Before receiving a licence, each vessel must be presented at the port of Nouadhibou for inspection in accordance with the rules and regulations in force. This inspection shall be carried out within 48 hours of the vessel's arrival in port. The expenses incurred shall be borne by the shipowner and may not be higher than those usually paid by other vessels for the same services. (d) Licences are issued for a given vessel. At the request of the Commission of the European Communities, a licence issued for one vessel may, in a case of force majeure, be replaced by a licence issued for another Community vessel having the same characteristics. (e) The licence shall be delivered to the master of the vessel or his representative by the Mauritanian authorities. The delegation of the Commission of the European Communities in Mauritania shall be notified of delivery. (f) Licences must be held on board at all times. (g) The Mauritanian authorities shall specify the bank account and currencies to be used for payment of fees before the entry into force of the Agreement. B. VALIDITY OF LICENCES AND PAYMENT OF FEES BY SHIPOWNERS 1. Provisions applicable to tuna vessels and surface longliners (a) Licences for these vessels shall be issued for periods of 12 months. (b) The fees shall be set at 20 ECU per tonne caught within Mauritania's fishing zone. (c) Licences shall be issued following payment to the Mauritanian treasury of a lump sum of 2 000 ECU a year for each pole-and-line tuna vessel and each surface longliner, equivalent to the fees for:  100 tonnes of tuna a year in the case of pole-and-line vessels,  100 tonnes of swordfish a year in the case of surface longliners. A provisional statement of the fees due for the fishing year shall be drawn up by the Commission of the European Communities at the end of each calender year on the basis of the catch statements made by the shipowners and forwarded simultaneously to the Mauritanian authorities and the Commission of the European Communities. The corresponding amount shall be paid by the shipowners to the Mauritanian treasury no later than 31 March of the following year. The final statement of the fees due shall be drawn up by the Commission of the European Communities following verification of the volume of catch by a specialist scientific body in the region. The final statement shall be communicated to the Mauritanian authorities and notified to the shipowners, who shall have 30 days to acquit their financial obligations. However, if the amount of the final statement is lower than the abovementioned advance, the resulting balance shall not be recoverable by the shipowner. Furthermore, ships masters shall fill in a logbook for each fishing season in Mauritania's fishing zone in accordance with the specimen in Appendix II. 2. Provisions applicable to other vessels (a) Licences for these vessels shall be issued for periods of 12 months. They shall be renewable. (b) The licence fees to be paid by shipowners, expressed in ECU per GRT per year, are as follows: 1. Specialized vessels (a) lobster boats 121, (b) shrimp boats 138, (c) black hake trawlers 71; 2. Coastal pelagic species pelagic seiners 55, non-industrial pelagic seiners 55. C. STATEMENT OF CATCH 1. All vessels authorized to fish in Mauritania's fishing zone under the Agreement shall be obliged to forward to the Centre National de Recherche OcÃ ©anographique et des PÃ ªches (CNROP) in Nouadhibou, via the delegation of the Commission of the European Communities at Nouakchott, a statement of their catch made out according to the specimen in Appendix III. These statements of catch must be drawn up for each month and presented at least once every six months, 2. Should these provisions not be adhered to, Mauritania reserves the right to suspend the licence of the offending vessel until the formality has been complied with. In this case, the delegation of the Commission of the European Communities in Nouakchott shall be informed immediately. D. SIGNING-ON OF SEAMEN 1. Owners of Community vessels engaged in activities in Mauritania's fishing zone shall employ Mauritanian fishermen and seamen to make up 35 % of the non-officer crew engaged in manning the vessel or fishing operations at the rates of pay applicable to seamen on Mauritanian vessels. 2. However, for the duration of this Protocol, the percentage of fishermen and seamen actually taken on board may not be lower than 25 %. In this case, shipowners are required to pay compensation to the Mauritanian authorities of 200 ECU /month for each seaman of the number constituting the difference between the 35 % quota and the number of seamen actually employed on board; such compensation shall be used for the training of Mauritanian fishermen. 3. At the request of the Mauritanian authorities, Community vessels shall take on board a fisherman/scientific observer as part of the compulsory percentage taken on board. The presence of this fisherman/scientific observer may not prejudice fishing operations. 4. The employment contracts of the fishermen shall be drawn up in Mauritania between the shipowners or their representatives and the fishermen in agreement with the Mauritanian fisheries authorities. These contracts shall cover the social security arrangements applicable to the fishermen (including life, accident and sickness insurance). E. INSPECTION AND MONITORING OF FISHING ACTIVITIES Any Community vessel fishing in Mauritania's fishing zone shall allow on board and assist in the accomplishment of his duties any Mauritanian official responsible for inspecting and monitoring fishing activities. These officials should not remain on board any longer than the time required to carry out their duties. F. ENTERING AND LEAVING THE FISHING ZONE Community vessels, except those of less than 150 GRT, fishing in Mauritania's fishing zone under the Agreement, shall radio the date, time and their position to the Nouadhibou radio station (call sign FC5TA) whenever entering or leaving the Mauritanian fisheries zone. G. FISHING ZONES The fishing zones to which Community vessels shall have access are the waters referred to in Article 1 of the Agreement beyond the following limits:  lobster boats: three nautical miles from the base lines north of Cap Timiris six nautical miles from the base lines south of Cap Timiris  shrimp boats: six nautical miles from the base lines  black hake trawlers: 12 nautical miles from the base lines  pelagic seiners, including non-industrial pelagic seiners: six nautical miles from the base lines  pole-and-line tuna vessels and suface longliners: three nautical miles from the base lines  pole-and-line tuna vessels fishing with live bait: three nautical miles from the base lines up to 12 nautical miles from the base lines, south of Cap Timiris. H. BY-CATCH Vessels fishing shrimp, black hake and coastal pelagic species may not hold on board by-catch amounting to more than 10 % of the total weight of the catch. I. AUTHORIZED MESH SIZES Authorized mesh sizes shall be those specified in Mauritanian legislation, namely: 40 mm for use on shrimp boats 60 mm for use on vessels fishing black hake 20 mm for use on pelagic seiners, including non-industrial pelagic seiners 8 mm for use on pole-and-line tuna vessels fishing with live bait. Appendix I APPLICATION FORM FOR A LICENCE TO FISH IN MAURITANIA'S FISHING ZONE Appendix II ICCAT LOGBOOK for TUNA FISHERY Appendix III PROTOCOL setting out fishing opportunities and financial compensation for the period 1 July 1987 to 30 June 1990 Article 1 From 1 July 1987, for a period of three years, the fishing opportunities accorded under Article 2 of the Agreement shall be as follows: 1. Specialized vessels (a) lobster boats (using pots): 3 500 GRT/month annual average (b) shrimp boats: 10 000 GRT/month annual average (c) black hake trawlers: 15 000 GRT/month annual average By way of derogation, Community vessels fishing lobster may use gill nets for a total tonnage of no more than 873 GRT in the first year of the Protocol's application. 2. Coastal pelagic species (a) pelagic seiners: 2 000 GRT/month annual average (b) non-industrial pelagic seiners: 3 500 GRT/month annual average 3. Highly migratory species (a) pole-and-line tuna vessels: 41 vessels (b) surface longliners: 4 vessels Pole-and-line tuna vessels are also authorized to fish for the live bait needed for their fishing season, subject to the restrictions (zones and mesh) set out in the Annex. Article 2 1. The amount of the compensation referred to in Article 6 of the Agreement shall be set, for the period referred to in Article 1, at 20 250 000 ECU, payable in three annual instalments. 2. The use to which this compensation is put shall be the sole responsibility of Mauritania. 3. The compensation shall be paid into an account opened at a financial institution or any other body designated by Mauritania. Article 3 Opportunities to fish for demersal species shall be offered to Community vessels should Mauritania decide, taking account of the state of stocks, to re-authorize the fishing of these species by non-national vessels. In this case, the financial compensation referred to in Article 2 shall be increased proportionally pro rata temporis. Article 4 1. The Community shall also contribute during the period referred to in Article 1 up to 600 000 ECU towards the financing of Mauritanian scientific and technical programmes (equipment, infrastructure, etc.) to improve information on the fishery resources within Mauritania's fishing zone. 2. The competent Mauritanian authorities shall send to the Commission a brief report on the utilization of the funds. 3. The Community's contribution to the scientific and technical programmes shall be paid on each occasion into an account specified by Mauritania. Article 5 The Community shall facilitate the reception of Mauritanian nationals in establishments in its Member States or in any other country linked to the Community by a cooperation agreement and to that end it shall provide, during the period referred to in Article 1, six five-year study and training awards, equivalent to a total of 30 academic years, in the various fisheries-related scientific, technical and economic disciplines. Two of those five-year awards, for an amount not exceeding 90 000 ECU, may be converted at Mauritania's request into funding for the organization of seminars on fishing in Mauritania or for participation in international meetings aimed at improving fisheries knowledge. Article 6 Failure by the Community to make the payments provided for in this Protocol may lead to the suspension of the fisheries Agreement. Article 7 The Parties shall encourage cooperation on fisheries matters. They shall encourage the integration of the interests of Community and Mauritanian undertakings through joint ventures for the exploitation of fisheries resources and the processing and marketing of fish products.